Title: To George Washington from Major General Du Coudray, 30 August 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George



Sir.
Philada 30 aug. 1777.

According to the desire of the board of war I have the honour to send to your excellency a memorial which I have written yesterday, upon the request of the navy board, on the two passages of the river, after the verification that this board caused to be made of the soundings performed by me in the last week before fort Milflin, and the result where of I had the honour to give an account of verbally to your Excellency, conformable to the letter which I had directed before to Colonel hamilton, one of your aid de camps, who ought to have received that Letter since his departure from hence.
I am waiting for an answer to the letter which I had honour to direct to your Excellency three days ago by Colonel Pinkney with regard to the nine militia men whom General Armstrong took away from the Engineer employed about the map from Walmington to Philadelphia which remains interrupted since the taking away of these militia men who are not replaced. I am with a great respect Sir of your Excellency The most obedient and respectful Servant

Du Coudray

